Citation Nr: 0638733	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-07 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than the 
currently assigned December 2, 1999 for service connection 
for disabilities of the cervical spine and lumbar spine.

2.  Entitlement to an effective date earlier than the 
currently assigned December 2, 1999 for service connection 
for disabilities of the bilateral shoulders, bilateral hips, 
and bilateral knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran





INTRODUCTION

Procedural history

The veteran served on active duty in the United States Navy 
from May 1990 to November 30, 1998.  He served as a Navy SEAL 
and received numerous awards and decorations. 

The record shows receipt of a VA Form 21-526, Veteran's 
Application for Compensation or Pension, dated November 29, 
1999,  by the VA Regional Office in Los Angeles, California 
on December 2, 1999.  In that form, the veteran claimed 
entitlement to service connection for cervical and lumbar 
spine disabilities, as well as bilateral shoulder, knee and 
hip disabilities. 

In a March 2000 rating decision, the Los Angeles RO granted 
service connection for cervical and lumbar spine 
disabilities, effective December 2, 1999.  Service 
Connection was denied for bilateral shoulder, hip and knee 
conditions.  In July 2000, the veteran filed a notice of 
disagreement (NOD) as to the denial of service connection for 
the six claimed disabilities, as well as the disability 
ratings assigned for the two service-connected spine 
disabilities (but not as to the effective dates assigned).  

In February 2003, a rating decision by the VA "Tiger Team" 
at the Cleveland, Ohio RO granted service connection for the 
bilateral shoulder, hip and knee disabilities, all effective 
December 2, 1999.  In July 2003, the veteran filed a NOD as 
to the assigned effective date of service connection, 
December 2, 1999.  After the RO in St. Petersburg, Florida 
issued a statement of the case (SOC) in January 2004, the 
veteran field a substantive appeal (VA Form 9) in March 2004.

The veteran subsequently relocated to Oregon.  He presented 
testimony at personal hearings which were chaired by a RO 
Decision Review Officer (DRO) in December 2004 and by the 
undersigned Veterans Law Judge in September 2006.  
Transcripts of the hearings are associated with the veteran's 
VA claims folder.

Clarification of issues on appeal

This appeal has been developed by the agency of original 
jurisdiction as encompassing eight separate issues.  This is 
not incorrect; however, for the sake of economy and 
simplicity the Board will compress these eight issues into 
two issues: one involving the issues of entitlement to  an 
earlier effective date for the two lumbar spine disabilities, 
and the second involving the six remaining issues (bilateral 
shoulders, hips and knees).  For reasons which will be 
explained below, the procedural histories, and thus the 
outcomes, of these two groups of disabilities are different. 

Issues not on appeal

As noted above, the veteran expressed disagreement with the 
disability ratings assigned for the service-connected 
cervical spine and lumbar spine disabilities.
An increased rating, from 10 percent disabling to 20 percent 
disabling, was granted in the February 2003 rating decision.  
The veteran did not further pursue that claim.  An increased 
rating was denied for the service-connected lumbar spine 
disability, and the veteran expressed disagreement therewith 
in the July 2003 NOD.  A SOC as  to that issue was issued in 
August 2003.  The veteran did not file a substantive appeal; 
instead, he indicated in writing in November 2003 that he 
wished to withdraw his appeal as to that issue.  See 
38 C.F.R. § 20.04 (2006).

Accordingly, the issues on appeal are as stated on the first 
page of this decision.

FINDINGS OF FACT

1.  The veteran left naval service on November 30, 1998.

2.  In early 1999, the veteran contacted the Nashville RO and 
secured a VA claims form.

3.  The veteran's claim of entitlement to service connection 
for eight claimed disabilities was received at the Los 
Angeles RO on December 2, 1999.

4.  In a March 2000 rating decision, the Los Angeles RO 
granted service connection for cervical and lumbar spine 
disabilities, both effective December 2, 1999

5.  In a February 2003 rating decision, the Cleveland RO 
granted service connection for bilateral shoulder, hip and 
knee disabilities, all effective December 2, 1999.  

6.  The veteran disagreed with the assigned effective date in 
July 2003 notice of disagreement. 


CONCLUSIONS OF LAW

1.  The March 2000 RO rating decision is final as to the 
mater of the assignment of an effective date for service 
connection for cervical and lumbar spine disabilities.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The veteran's initial claim of entitlement to an earlier 
effective date for service connection for cervical and lumbar 
spine disabilities, in the form of the July 
2003 notice of disagreement, was not timely filed.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 20.302 
(2006); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The veteran presented an informal claim of entitlement to 
service connection for disabilities of the bilateral 
shoulders, bilateral hips, and bilateral knees in early 1999, 
within one year after leaving naval service.  38 C.F.R. 
§ 3.155 (2006). 

4.  An effective date of December 1, 1998 may be assigned for 
service connection for disabilities of the bilateral 
shoulders, bilateral hips, and bilateral knees 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(b) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent law and regulations

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

Service connection may be awarded effective the day following 
separation from active service, if the claim is received with 
one year from such separation from service; otherwise, the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400 (b) (2006). 

Additional law, regulation and judicial decisions will be set 
out where appropriate below.

Initial comment

As discussed in the Introduction, the veteran is seeking an 
effective date earlier than the currently assigned December 
2, 1999 for service connection for eight disabilities (for 
the sake of convenience grouped by the Board into two 
groups).  Specifically, he seeks an effective date of 
December 1, 1998, the day after he left military service.  
See the September 19, 2006 hearing transcript, page 3.  In 
essence , he contends that he contacted the VA RO in 
Nashville, Tennessee in 1999 and received the VA Form 21-526, 
which he filed with the Los Angeles RO on December 2, 1999 
(unfortunately, two days out of time, since as discussed 
above an initial claim of entitlement to service connection 
must be filed within one year after separation for the 
effective date to be the day after separation).  



The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107]. 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

With respect to the first issue on appeal, entitlement to an 
earlier effective date for service connection for the 
cervical and lumbar spine disabilities as discussed below the 
claims are being dismissed by the Board because the veteran 
did not timely raise the earlier effective date issue.  The 
claim is therefore being dismissed based on the law.  
Whatever facts are necessary to adjudicate the claim are 
contained in the claims folder.  Thus, notice or assistance 
to the veteran would be fruitless.

With respect to the remaining issue, encompassing claims of 
entitlement to an earlier effective date for service 
connection for disabilities of the bilateral shoulders, 
bilateral hips, and bilateral knees, the Board is granting 
the benefit sought, service connection back to the day after 
the veteran left service.  Any deficiency in notice and/or 
duty to assist is harmless.

1.  Entitlement to an effective date earlier than the 
currently assigned December 2, 1999 for service connection 
for disabilities of the cervical spine and lumbar spine.

The procedural history of this case has been set out in the 
Introduction above.  
In pertinent part, in a March 2000 rating decision the 
veteran was granted service connection for cervical and 
lumbar spine disabilities, effective December 2, 1999.  
Although he disagreed with the assigned ratings, he did not 
disagree with the assigned effective date.  That decision 
thus became final as to the matter of the assigned effective 
date.  See 38 C.F.R. § 20.1103 (2006).  The veteran initially 
expressed disagreement with the assigned effective date, thus 
initiating a claim for an earlier effective date, in a July 
2003 NOD.  [That NOD in fact concerned the February 2003 
rating decision which assigned an effective date of December 
2, 1999 for the other six issues, discussed below.  However, 
it is clear that the veteran also was raising the matter of 
his entitlement to an earlier effective date for the two 
spine disabilities, which had been granted in the March 2000 
RO decision.]  

Thus, the veteran's initial disagreement as to the effective 
date assigned for the two spine disabilities was filed over 
three years after the RO decision.  However, in order to be 
valid, NODs must be filed within one year after the date the 
determination is mailed.  See 38 U.S.C.A. § 5107 (West 2002) 
; 38 C.F.R. § 20.302 (2006).   In this case, the Los Angeles 
RO sent the veteran  a copy of its March 2000 rating 
decision, along with his appeal rights, by letter dated March 
21, 2000.  Thus, the veteran had until March 21, 2001 to file 
a NOD.  The NOD was in fact filed on July 15, 2003, over two 
years out of time.

The Board of course realizes that the RO developed this 
matter on its merits rather than dismissing it due to 
untimely filing.  This may be because there was some 
confusion concerning whether earlier effective date claims 
could be raised at any time, notwithstanding the clear 
meaning of the law and VA regulations.  Any such confusion 
has, however, been dissipated via a very recent decision of 
the Court, Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
that decision, the Court in essence stated that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final  See 
Rudd, 20 Vet. App. at 300. 
The Court further indicated that because "there is no proper 
claim in this case", the matter was dismissed.  

Pursuant to VAOPGCPREC 9-99, the Board may dismiss any appeal 
which is not timely filed.  Based on the procedural history 
of this case, and particularly in light of Rudd, the Board 
has no alternative but to dismiss the appeal as to this 
issue.  
   
2.  Entitlement to an effective date earlier than the 
currently assigned December 2, 1999 for service connection 
for disabilities of the bilateral shoulders; bilateral hips; 
and bilateral knees.

Relevant law and regulations

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. 
§ 3.155(a) (2006).  

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  See Rodriguez v. West, 189 
F.3d 1351, 1353-4 (1999).  The Court stated that 38 C.F.R. § 
3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

Analysis

This issue involves a somewhat different procedural history 
than the one decided above.  Crucially, in July 2003, the 
veteran timely filed a NOD as to the effective date assigned 
six service-connected disabilities (bilateral shoulders, hips 
and knees) in February 2003.  The matter has been correctly 
developed for appellate purposes. 

The basic facts are generally not in dispute.  The veteran 
left military service on November 30, 1998.  His formal claim 
of entitlement to service connection for the six disabilities 
here under consideration was filed on December 2, 1999.  That 
was the effective date assigned.  The veteran seeks to 
establish that he filed an informal claim within the one year 
period after he left service, i.e. before November 30, 1999, 
and he has presented testimony to that effect.

The Board has first reviewed in the so-called "mailbox 
rule", 38 C.F.R. § 20.305(a).  That section, however, only 
applies to appellate filings and not to original claims and 
thus does not avail the veteran. 
    
In essence, the veteran indicates that after leaving the Navy 
on November 30, 1998, he was living in California.  He 
contacted the RO in Nashville, Tennessee sometime in early 
1999 concerning a claim he was pursuing on behalf of his 
elderly father, a Tennessee resident at the time.  While 
talking with an employee of the RO, he mentioned that he had 
various musculoskeletal problems stemming from his recent 
service.  He was sent a VA Form 21-526, which he completed 
and sent to the Los Angeles RO.  See the September 2006 
hearing transcript, pages 4 et seq.  That form was received 
at the RO on December 2, 1999, a year and two days after he 
left service, two days too late to establish entitlement to 
service connection as of the day after service under 
38 C.F.R. § 3.400(b).  

In substance, the veteran and his representative contend that 
his contact with the Nashville RO in early 1999 constituted 
an informal claim of entitlement to service connection; that 
a formal claim was filed within one year thereafter; and that 
the effective date of his entitlement to service connection 
may therefore be granted as of the date after he left service 
connection under 38 C.F.R. §§ 3.155 and 3.400(b).  They 
further contend that a Report of Contact (VA Form 119) should 
have been prepared at the Nashville RO which would have 
memorialized his informal claim and thus satisfied the 
"communication in writing" requirement described above. [No 
VA Form 119 has been located.]

Ordinarily, oral reports by claimants of purported claims are 
entitled to no weight.  See Rodriguez, supra; see also Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993). 
In this case, however, the circumstances, as well as evidence 
which is in the file,  strongly indicates that the veteran  
presented an informal claim to the Nashville RO which was 
reduced to writing.  He further filed his formal claim within 
one year thereafter.

In addition to the veteran's hearing testimony, there is of 
record a rating decision of the Nashville RO dated March 10, 
1999 which granted the veteran's father a 
non service-connected pension.  The date of that rating 
decision clearly matches the veteran's testimony, which was 
to the effect that he was working on his father's claim upon 
leaving the Navy in November 1998.  [The March 1999 rating 
decision indeed references the veteran by name.]  In 
addition, although a VA Form 119 has not been located the 
Nashville RO employee identified by the veteran as his 
contact stated via e-mail in December 2004 to the Portland 
DRO that she seemed to recall dealing with him:

I have spoken to so many veterans through the years 
[that] it is difficult for me to corroborate his 
statement; however, the unusual name does sound 
familiar.  (I have checked my historical records for a 
119 but cannot locate one.)  It is very likely I did 
send him the application as he indicated.

Finally, and convincingly, there is the matter of the VA Form 
21-526.  This was an original form, evidently obtained 
directly from VA (since the veteran did not designate a 
service organization as his representative until May 2001).  
The form was signed by the veteran on November 29, 1999 and 
received by the RO on December 2 of that year.  It therefore 
strongly appears that the veteran contacted the Nashville RO, 
secured a VA Form 21-526 from that facility, completed and 
signed it before the end of the one year period after his 
separation from service, and perhaps mailed it before the end 
of that period (although as noted the mailbox rule is 
inapplicable).  This unquestionably indicates that the 
veteran was contemplating filing a formal claim for service 
connection for his various musculoskeletal disabilities 
within one year after service.  It is also strongly 
suggestive that he presented an informal claim as part of his 
communications with the Nashville RO.

Crucial to the outcome is the matter of the VA Form 119.  
Although it is missing, this does not mean that it never 
existed.  The RO employee indicated that she recalled the 
veteran, although not any specifics.  RO procedure would 
dictate that a Form 119 would be prepared.  It would 
therefore appear that the form was inadvertently misplaced.

After having carefully considered the matter, the Board 
concludes that a VA Form 119 in fact was created and has been 
misplaced.   This is based on the evidence discussed above, 
to include the veteran's sworn testimony and the 
recollections of the Nashville RO employee.  It is also 
uncontroverted that the veteran secured the VA Form 21-526 
(and indeed signed it) within one year after he left naval 
service.  Taken together, this evidence has convinced the 
Board than an informal claim was presented to VA sometime in 
early 1999, and that the claim was formalized by the filing 
of the veteran's formal claim on December 2, 1999.  This 
therefore allows for December 1, 1999, the day after the 
veteran separated from service, to be effective date of 
service connection for these six disabilities.  See 38 C.F.R. 
§ 3.400(b).

The appeal is granted to that extent. 


ORDER

The appeal as to the issues of entitlement to an effective 
date earlier than the currently assigned December 2, 1999 for 
service connection for disabilities of the cervical spine and 
lumbar spine is dismissed.

An effective date of December 1, 1998 is granted for service 
connection for disabilities of the bilateral shoulders, 
bilateral hips, and bilateral knees.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


